SECONDARY BATTERY INCLUDING INSULATION MEMBER HAVING MULTIPLE THICKNESSES
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.

Status of Claims
Claims 1-7, 9-15, 17, 19, 23-24 and 26 are pending, wherein claims 1, 15 and 19 are amended, and claims 15, 17 and 19 were previously withdrawn as a result of a restriction requirement. The previously withdrawn claims 15, 17 and 19 are hereby rejoined for fully examined for patentability.

Allowable Subject Matter
Claims 1-7, 9-15, 17, 19, 23-24 and 26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
et al. (US 6632538 B1) was relied on as prior art(s) for teaching the claimed secondary battery comprising an electrode assembly, a case accommodating the electrode assembly, a lead member, an insulation member. Yamazaki does not teach a portion, which is beyond the inner ends of the first and second portions, of the lead member extending inwardly to the electrode assembly is not covered by an insulating layer. Instead, Yamazaki discloses the said portion of the lead member is covered by an insulating resin layer (“3” indicated in Fig. 55, for example). Thus, claim 1 and its dependent claims are allowable. The reason for allowance similarly applies to independent claims 15 and 19 and dependent claims of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727